Appeal from a *1169judgment of the Erie County Court (Timothy J. Drury, J.), rendered January 26, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]). Contrary to the contention of defendant, his valid waiver of the right to appeal encompasses his challenges to County Court’s suppression rulings (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Rosado, 26 AD3d 891, 892 [2006], lv denied 6 NY3d 838 [2006]), as well as his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255 [2006]). Present—Hurlbutt, J.P., Smith, Centra and Pine, JJ.